DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on February 23, 2021 is acknowledged.  No claims are amended.  Thus, Claims 1-6 are pending and are further examined on the merits in the U.S. National stage application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5993169 (Adachi et al.; issued on November 30, 1999) (ADACHI).  
In reference to Claim 1, ADACHI discloses:
		An oil pump driving device (Figs. 1-10) comprising:
			a single oil pump (oil pressure generator 20, Abstract, line 1, Figs. 1 and 5) including a rotor (drive gear 30, Abstract, line 1) configured to rotate by receiving motive power (title, the motor and engine are the power sources that provide the motive 
			a first one-way clutch (36, col. 4, line 35) configured to transmit motive power input from an engine side (first power source, col. 1, lines 40-43 and col. 2, lines 30-35), to the rotor (30) only in one direction (col. 4, lines 53-57); and 
			a second one-way clutch (38, col. 4, line 37) configured to transmit motive power input from an electric motor side (second power source, col. 1, lines 40-43 and col. 2, lines 30-35), to the rotor (30) only in the one direction (col. 4, lines 63-67), 
			wherein the rotor (30) comprises a hollow rotor including an inner peripheral portion defining a space inside of the inner peripheral portion (space within the interior of 30, Fig. 1), and the first one-way clutch (36) and the second one-way clutch (38) are arranged inside of the inner peripheral portion of the rotor (30).  
	In reference to Claim 2, ADACHI further discloses that the first one-way clutch (36) comprises a first input shaft (42, col. 4, lines 54 and 55) inserted in the space (space within the interior of 30, Fig. 1) defined inside of the inner peripheral portion of the rotor (30, Fig. 1), and first engagement elements (fixation member 40, col. 4, lines 41 and 42, and circular interlocking member 44 and pin 44a, col. 4, lines 53-54, 57-60) configured to transmit motive power between the first input shaft (42) and the inner peripheral portion of the rotor (30, col. 4, lines 53-57), and wherein the second one-way clutch (38) comprises a second input shaft (second rotating shaft 46, col. 4, lines 63 and 64, Fig. 1) inserted in the space (space within the interior of 30, Fig. 1) defined inside of the inner peripheral portion of the rotor (30), and second engagement elements (fixation member 40, col. 4, lines 41 and 42, and interlocking member of the second rotating 
	In reference to Claim 4, ADACHI also discloses that the oil pump driving device further comprises a seal (surfaces of 22 and 32 constitute a seal that keeps disposed radially inward of the inner radial surface of 32, Fig. 1), a first radial bearing (semi-circular structure adjacent 36, Fig. 1) supporting the first input shaft (42), a second radial bearing (semi-circular structure adjacent 38, Fig. 1) supporting the second input shaft (46), and a single housing (22), wherein the single housing retains, as a single unit, the oil pump (20), the first one-way clutch (36), the second one-way clutch (38), the first radial bearing (semi-circular structure adjacent 36, Fig. 1), the second radial bearing (semi-circular structure adjacent 38, Fig. 1), and the seal (surfaces of 22 and 32 constitute a seal that keeps disposed radially inward of the inner radial surface of 32, Fig. 1).  
	In reference to Claim 6, ADACHI further discloses that one of an opposed end portion of a second input shaft (46, Fig. 1) is a hollow end portion, and the other of the opposed end portion of the first input shaft (42) is inserted in the hollow end portion (col. 5, lines 35-38).
			 

	

Allowable Subject Matter
Claim 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The oil pump driving device as recited in dependent Claim 3 including 
				“that the first input shaft and the second input shaft are axially and radially opposed, through a gap, to each other inside of the inner peripheral portion of the rotor, and 2wherein the oil pump driving device further comprises a bearing arranged in the gap, and supporting the second input shaft so as to be rotatable relative to the first input shaft” is not shown or rendered over the prior art of record.  Claim 5 is also considered to be allowable by virtue of being dependent from allowable Claim 3.    
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Response to Arguments 
Applicants have asserted that it would have been nonobvious to replace the external clutches CL1 and CL2 that are outside the pump 10 of SAITO (JP2011-106543A) with the internal locking mechanism 50 which is inside the internal gear pump 20 of WATANABE (JP2013-072371A) (p. 5, first full paragraph) as the Office Action’s proposed combination of references would require a substantial reconstruction and redesign of the elements shown in SAITO as well as a change in the basic principle under which SAITO’s construction was designed to operate (p. 4, last full paragraph and p. 5, 3rd full paragraph, last three lines).  The Examiner finds Applicants’ assertion above persuasive such that the former 35 U.S.C. 103 rejection based on SAITO and WATANABE is withdrawn.   
	Upon further reconsideration of independent Claim 1 relative to Applicants’ assertion above and further search the limitations of Claim 1 are interpreted by the Examiner to reasonably read on the prior art evidence of ADACHI under 35 U.S.C. 102 and the rejection of Claim 1 based on ADACHI is fully cited above.  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references show elements and features of the state of the art prior to the filing date of Applicants’ disclosure:
		US2017/0279336 - discloses a motor drive arrangement that includes hat includes two (2) one-way clutches (18, 19, Fig. 2) disposed within a hollow portion of a rotor (14), and


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday May 10, 2021
	
/Mary Davis/Primary Examiner, Art Unit 3746